      Case 4:20-cv-00112-DCN Document 2 Filed 03/04/20 Page 1 of 1

                                UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF IDAHO


IN RE:                                    )
                                          )
Kathleen A. McCallister                   )               BK Adv. No.
                                          )               USDC Case No.
                            Plaintiff(s), )               4:20−cv−00112−DCN
                                          )
Roger A. Evans v.                         )               NOTICE OF FILING
                                          )               BANKRUPTCY APPEAL
                          Defendent(s). )
                                          )
                                          )
                                          )
−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−− )




Please be advised that the Clerk of the United States District Court for the District of Idaho has received
from the Clerk of the Bankruptcy Court a Certificate of Record in the above−entitled case.

Parties are to submit their briefs in accordance with FRBP 8009, as amended by District Court's third
amended General Order #38.




      March 4, 2020

                                                                  Stephen W. Kenyon
                                                                  ___________________________
                                                                  Clerk of Court



                                                                  By: Jocelyn Dunnegan, Deputy Clerk
